DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by Seeley (9144328, applicant submitted prior art).
Regarding claims 1, 2, 13, 14 and 19: Seeley discloses a procedural of method for managing a wine storage apparatus (as depicted in figure 3 and see descriptions for details), comprising:
in response to detecting a bottle of wine is stored on a rack, identifying production information of the wine, storing a time that the bottle of wine was stored, storing a location of the bottle of wine, and determining initial information of the bottle of wine (col. 2, lines 9-18 Seeley);
in response to a touch input on a touch panel of a door of the wine storage apparatus, determining a location of the touch input (col. 2, lines 20-29 of Seeley); and
when the location of the touch input corresponds to the location of the bottle of wine, displaying production information of the bottle of wine, the time that the bottle was stored, and physical information related to the bottle of wine (col. 2, lines 13-17 of Seeley).
Thus, Seeley discloses the interactive smart appliances for wine management and wine information thereof.
Regarding claim 20: Seeley discloses wherein the production information comprises one of a vineyard that produced the wine, a vintage, a grape varietal, a region of the vineyard, or a pairing recommendation (col. 2, lines 12-16 of Seeley).
Regarding claims 3-12 and 15-18: apparatus claims 3-12 and 15-18 are the apparatus for the implementation of method claims 19 and 20. The apparatus hardware considered to be inherent and/or obvious for the implementation of the method and its functions. Thus, an official notice is given to the hardware components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571)272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689